Filed 12/27/12



      IN THE SUPREME COURT OF CALIFORNIA

RALPHS GROCERY COMPANY,              )
                                     )
           Plaintiff and Appellant,  )
                                     )                              S185544
           v.                        )
                                     )                         Ct.App. 3 C060413
UNITED FOOD AND COMMERCIAL           )
WORKERS UNION LOCAL 8,               )                        Sacramento County
                                     )                      Super. Ct. No. 34-2008-
           Defendant and Respondent. )                      00008682-CU-OR-GDS
____________________________________)


        A supermarket owner sought a court injunction to prevent a labor union
from picketing on the privately owned walkway in front of the only customer
entrance to its store. In response, the union argued that two statutory provisions
— Code of Civil Procedure section 527.3 (the Moscone Act) and Labor Code
section 1138.1 (section 1138.1) — prohibited issuance of an injunction under
these circumstances. The trial court denied relief, ruling that the supermarket
owner had failed to satisfy section 1138.1‘s requirements for obtaining an
injunction against labor picketing.
        The Court of Appeal reversed. It held that the walkway fronting the
supermarket‘s entrance was not a public forum under the California Constitution‘s
provision protecting liberty of speech (Cal. Const., art. I, § 2, subd. (a)), and
therefore the store owner could regulate speech in that area. It further held that
both the Moscone Act and section 1138.1, because they give speech regarding a
labor dispute greater protection than speech on other subjects, violate the free




                                           1
speech guarantee of the federal Constitution‘s First Amendment and the equal
protection guarantee of the federal Constitution‘s Fourteenth Amendment. This
court granted the union‘s petition for review.
       We agree with the Court of Appeal that the supermarket‘s privately owned
entrance area is not a public forum under the California Constitution‘s liberty of
speech provision. For this reason, a union‘s picketing activities in such a location
do not have state constitutional protection. Those picketing activities do have
statutory protection, however, under the Moscone Act and section 1138.1. We do
not agree with the Court of Appeal that the Moscone Act and section 1138.1,
which are components of a state statutory system for regulating labor relations,
and which are modeled on federal law, run afoul of the federal constitutional
prohibition on content discrimination in speech regulations. On this basis, we
reverse the Court of Appeal‘s judgment and remand the matter for further
proceedings.
                                     I. FACTS
       Plaintiff Ralphs Grocery Company (Ralphs) owns and operates warehouse
grocery stores under the name ―Foods Co.‖ One such store is located in a retail
development in Sacramento called College Square, which also contains restaurants
and other stores. The College Square Foods Co store has only one entrance for
customers. A paved walkway around 15 feet wide extends outward from the
building‘s south side, where the customer entrance is located, to a driving lane that
separates the walkway from the store‘s parking lot, which also serves customers of
other retail establishments within College Square.
       When the College Square Foods Co store opened in July 2007, agents of
defendant United Food and Commercial Workers Union Local 8 (the Union)
began picketing the store, encouraging people not to shop there because the store‘s
employees were not represented by a union and did not have a collective

                                          2
bargaining agreement. The Union‘s agents, in numbers varying between four and
eight, walked back and forth on the entrance walkway carrying picket signs,
speaking to customers, and handing out flyers. These activities generally occurred
five days a week (Wednesday through Sunday) for eight hours a day. The Union‘s
agents did not impede customer access to the store.
       In January 2008, Ralphs notified the Union in writing of its regulations for
speech at its Foods Co stores, including the one in College Square. Those store
regulations prohibit speech activities within 20 feet of the store‘s entrance and
prohibit all such activities during specified hours and for a week before certain
designated holidays. The store regulations also prohibit physical contact with any
person, the distribution of literature, and the display of any sign larger than two
feet by three feet. The Union‘s agents did not adhere to Ralphs‘s speech
regulations. In particular, they handed out flyers and stood within five feet of the
store‘s entrance. Ralphs asked the Sacramento Police Department to remove the
Union‘s agents from the College Square Foods Co store, but the police declined to
do so without a court order.
       In April 2008, Ralphs filed a complaint in Sacramento County Superior
Court alleging that the Union‘s agents, by using the walkway fronting the College
Square Foods Co store as a forum for expressive activity without complying with
Ralphs‘s speech regulations, were trespassing on its property. Among other forms
of relief, Ralphs sought a temporary restraining order, a preliminary injunction,
and a permanent injunction barring the Union‘s agents from using the College
Square Foods Co store property to express their views without complying with
Ralphs‘s regulations prohibiting certain speech activities on its property.
       Although the trial court denied Ralphs‘s request for a temporary restraining
order, it issued an order to show cause and set an evidentiary hearing on the
application for a preliminary injunction. In response, the Union argued that the

                                          3
Moscone Act, as construed by this court in Sears, Roebuck & Co. v. San Diego
County Dist. Council of Carpenters (1979) 25 Cal.3d 317 (Sears), barred the court
from enjoining peaceful picketing on a privately owned walkway in front of a
retail store entrance during a labor dispute, and that Ralphs was not able to satisfy
section 1138.1‘s procedural requirements for injunctions against union picketing.
       On May 28, 2008, the trial court ruled that the Moscone Act violates the
federal Constitution‘s First and Fourteenth Amendments because it favors labor
speech over speech on other subjects. In reaching that conclusion, the trial court
found persuasive the reasoning of the federal Court of Appeals for the District of
Columbia Circuit in Waremart Foods v. N.L.R.B. (D.C. Cir. 2004) 354 F.3d 870
(Waremart/N.L.R.B.). Regarding section 1138.1, the trial court said it would have
found that statute to be unconstitutional as well had it not considered itself bound
by a California Court of Appeal‘s decision, Waremart Foods v. United Food &
Commercial Workers Union (2001) 87 Cal.App.4th 145 (Waremart/United Food),
which held that section 1138.1 does not violate the federal or state constitutional
equal protection guarantees. (Waremart/United Food was decided by the Third
District Court of Appeal, which also decided this case.) The trial court ordered
that an evidentiary hearing be held under section 1138.1 to determine whether
Ralphs was entitled to the requested injunctive relief.
       After conducting the evidentiary hearing, the trial court denied Ralphs‘s
motion for a preliminary injunction. The court found that Ralphs had ―failed to
introduce evidence sufficient to carry its burden on any of the factors enumerated
in section 1138.1.‖ In particular, the court found that ―[t]he evidence did not
establish that the Union had committed any unlawful act, or that it had threatened
to do so,‖ or ―that anything the [Union picketers were] doing would cause any
‗substantial and irreparable injury‘ to the store property, or that public officers
were unable or unwilling to furnish adequate protection to plaintiff‘s property.‖

                                           4
The court also found that Ralphs had ―failed to carry its burden of proof that its
rules are reasonable time, place and manner restrictions within the guidelines of
Fashion Valley Mall, LLC v. NLRB (2007) 42 Cal.4th 850.‖ Ralphs appealed.
       The Court of Appeal reversed and remanded the matter to the trial court
with instructions to grant the preliminary injunction. The Court of Appeal stated
that ―the entrance area and apron‖ of the Foods Co store ―were not designed and
presented to the public as public meeting places,‖ and therefore did not constitute
a public forum under the state Constitution‘s liberty of speech provision. Because
these areas did not constitute a public forum, the court concluded, Ralphs ―could
limit the speech allowed and could exclude anyone desiring to engage in
prohibited speech.‖ The Court of Appeal also concluded that both the Moscone
Act and section 1138.1, because they give speech about labor disputes greater
protection than speech on other issues, violate the federal Constitution‘s First and
Fourteenth Amendments. The Court of Appeal acknowledged that, as to section
1138.1, it had reached a contrary result in Waremart/United Food, supra, 87
Cal.App.4th 145, but it said it had there ―applied the rational relationship test
because the plaintiff made no argument and presented no authority to apply the
strict scrutiny test.‖
       This court granted the Union‘s petition for review.
                                   II. DISCUSSION

       A. Public Forum Under the State Constitution
       The California Constitution states: ―Every person may freely speak, write
and publish his or her sentiments on all subjects, being responsible for the abuse of
this right. A law may not restrain or abridge liberty of speech or press.‖ (Cal.
Const., art. I, § 2, subd. (a).) It also guarantees the rights to ―petition government
for redress of grievances‖ and to ―assemble freely to consult for the common



                                           5
good.‖ (Id., art. I, § 3, subd. (a).) Through these provisions, this court has held,
our state Constitution protects speech in privately owned shopping centers.
(Robins v. Pruneyard Shopping Center (1979) 23 Cal.3d 899, 910 (Pruneyard).)
A privately owned shopping center may constitute a public forum under the state
Constitution because of ―the growing importance of the shopping center‖
(Pruneyard, at p. 907) ― ‗as a place for large groups of citizens to congregate‘ ‖
and ―to take advantage of the numerous amenities offered‖ there, and also because
of ― ‗ ―the public character of the shopping center,‖ ‘ ‖ which is a result of the
shopping center‘s owner having ― ‗ ―fully opened his property to the public‖ ‘ ‖
(id. at p. 910 & fn. 5).
       This court in Pruneyard stressed that ―those who wish to disseminate
ideas‖ in shopping centers do not ―have free rein.‖ (Pruneyard, supra, 23 Cal.3d
at p. 910.) Pruneyard approvingly quoted the following remarks made by Justice
Mosk in an earlier case: ― ‗It bears repeated emphasis that we do not have under
consideration the property or privacy rights of an individual homeowner or the
proprietor of a modest retail establishment. As a result of advertising and the lure
of a congenial environment, 25,000 persons are induced to congregate daily to
take advantage of the numerous amenities offered by the [shopping center there].
A handful of additional orderly persons soliciting signatures and distributing
handbills in connection therewith, under reasonable regulations adopted by
defendant [shopping center] to assure that these activities do not interfere with
normal business operations [citation] would not markedly dilute defendant‘s
property rights.‘ ‖ (Pruneyard, at pp. 910-911, quoting Diamond v. Bland (1974)
11 Cal.3d 331, 345 (dis. opn. of Mosk, J.).)
       Our reasoning in Pruneyard determines the scope of that decision‘s
application. That reasoning is most apt in regard to shopping centers‘ common
areas, which generally have seating and other amenities producing a congenial

                                           6
environment that encourages passing shoppers to stop and linger, to leisurely
congregate for purposes of relaxation and conversation. By contrast, areas
immediately adjacent to the entrances of individual stores typically lack seating
and are not designed to promote relaxation and socializing. Instead, those areas
serve utilitarian purposes of facilitating customers‘ entrance to and exit from the
stores and also, from the stores‘ perspective, advertising the goods and services
available within. Soliciting signatures on initiative petitions, distributing
handbills, and similar expressive activities pose a significantly greater risk of
interfering with normal business operations when those activities are conducted in
close proximity to the entrances and exits of individual stores rather than in the
less heavily trafficked and more congenial common areas. Therefore, within a
shopping center or mall, the areas outside individual stores‘ customer entrances
and exits, at least as typically configured and furnished, are not public forums
under this court‘s decision in Pruneyard, supra, 23 Cal.3d 899.
       Our conclusion is consistent with decisions by California‘s intermediate
appellate courts. We consider here, as examples, the decisions in Albertson’s, Inc.
v. Young (2003) 107 Cal.App.4th 106 (Albertson’s) and in Van v. Target Corp.
(2007) 155 Cal.App.4th 1375 (Van).
       Albertson’s concerned a supermarket in a Nevada County shopping center
called Fowler Center, between Grass Valley and Nevada City. (Albertson’s,
supra, 107 Cal.App.4th 106, 110.) The supermarket‘s owner sued six individuals
who, for the purpose of gathering signatures on voter initiative petitions, had
stationed themselves on the walkway immediately outside the supermarket‘s
entrances. The supermarket owner sought injunctive and declaratory relief to stop
this expressive activity. The trial court granted an injunction barring the
defendants from coming onto the store‘s premises to solicit signatures on initiative
petitions. (Id. at p. 109.) The Court of Appeal affirmed, concluding that under the

                                           7
state Constitution the walkway in front of the supermarket entrance was not a
public forum. (Id. at p. 110.) It remarked that the grocery store ―does not invite
the public to meet friends, to eat, to rest, to congregate, or to be entertained at its
premises‖ (id. at p. 120), nor was the store or its entrance area ―a place where
people choose to come and meet and talk and spend time‖ (id. at p. 121).
       In Van, two individuals brought class action lawsuits against Target
Corporation, Wal-Mart Stores, Inc., and Home Depot, U.S.A., Inc., alleging that
the defendant store owners had unlawfully prevented them from gathering
signatures in front of their stores, many of which were in shopping centers. (Van,
supra, 155 Cal.App.4th 1375, 1378-1379.) The plaintiffs sued as representatives
of ―a class of individuals who gather voter signatures for initiatives, referenda and
recalls and register voters for upcoming elections.‖ (Id. at p. 1379.) They sought
damages as well as declaratory, equitable, and injunctive relief. (Ibid.) The trial
court denied relief, concluding that the areas in front of the entrances to individual
stores located within shopping centers are not public forums for purposes of the
state Constitution‘s liberty of speech provision. (Id. at p. 1381.)
       The Court of Appeal in Van affirmed. It concluded that ―neither
respondents‘ stores themselves nor the apron and perimeter areas of the stores
were comprised of courtyards, plazas or other places designed to encourage
patrons to spend time together or be entertained.‖ (Van, supra, 155 Cal.App.4th at
pp. 1388-1389.) The court added that ―the evidence showed that the stores are
uniformly designed to encourage shopping as opposed to meeting friends,
congregating or lingering.‖ (Id. at p. 1389.) The court concluded that the entrance
and exit areas of the stores in question, which were located within shopping
centers, ―lacked any public forum attributes.‖ (Id. at p. 1391.)
       We agree with these intermediate appellate decisions that to be a public
forum under our state Constitution‘s liberty-of-speech provision, an area within a

                                            8
shopping center must be designed and furnished in a way that induces shoppers to
congregate for purposes of entertainment, relaxation, or conversation, and not
merely to walk to or from a parking area, or to walk from one store to another, or
to view a store‘s merchandise and advertising displays.
       That conclusion does not dispose of this case, however. We consider next
the extent to which state labor law, and particularly the Moscone Act and section
1138.1, protect labor speech on private land in front of a business that is the
subject of a labor dispute.

       B. California’s Moscone Act and Section 1138.1
       First, we review the language of those statutes. Next, we consider the
extent to which they apply to labor picketing on private property in front of
doorways used by customers to enter and exit a retail store. Finally, we review the
Court of Appeal‘s conclusion here that, because they give speech regarding labor
disputes greater protection than speech on other topics, the Moscone Act and
section 1138.1 violate the federal Constitution‘s First and Fourteenth
Amendments. As we explain, we disagree with the Court of Appeal on that point.

           1. The Moscone Act
       The California Legislature enacted the Moscone Act in 1975. (Stats. 1975,
ch. 1156, § 2, p. 2845.) It was patterned after section 104 of title 29 of the United
States Code, a federal statute that is part of the Norris-LaGuardia Act (29 U.S.C.
§§ 101-115), which the United States Congress enacted in 1932. The stated
purpose of California‘s Moscone Act is ―to promote the rights of workers to
engage in concerted activities for the purpose of collective bargaining, picketing or
other mutual aid or protection, and to prevent the evils which frequently occur
when courts interfere with the normal process of dispute resolution between
employers and recognized employee organizations.‖ (Code Civ. Proc., § 527.3,



                                          9
subd. (a).) It provides that certain activities undertaken during a labor dispute are
legal and cannot be enjoined. (Id., § 527.3, subd. (b).) Those activities are:
       ―(1) Giving publicity to, and obtaining or communicating information
regarding the existence of, or the facts involved in, any labor dispute, whether by
advertising, speaking, patrolling any public street or any place where any person
or persons may lawfully be, or by any other method not involving fraud, violence
or breach of the peace.
       ―(2) Peaceful picketing or patrolling involving any labor dispute, whether
engaged in singly or in numbers.
       ―(3) Assembling peaceably to do any of the acts specified in paragraphs (1)
and (2) or to promote lawful interests.‖ (Code Civ. Proc., § 527.3, subd. (b).)
       Expressly excluded from the Moscone Act‘s protection, however, is
―conduct that is unlawful including breach of the peace, disorderly conduct, the
unlawful blocking of access or egress to premises where a labor dispute exists, or
other similar unlawful activity.‖ (Code Civ. Proc., § 527.3, subd. (e).)

           2. Section 1138.1
       Enacted by the California Legislature in 1999 (Stats. 1999, ch. 616, § 1,
pp. 4343-4345), section 1138.1 was patterned after section 107 of title 29 of the
United States Code; the federal provision is part of the federal Norris-LaGuardia
Act. Section 1138.1 prohibits a court from issuing an injunction during a labor
dispute unless, based upon witness testimony that is given in open court and is
subject to cross-examination, the court finds each of these facts:
       ―(1) That unlawful acts have been threatened and will be committed unless
restrained or have been committed and will be continued unless restrained, but no
injunction or temporary restraining order shall be issued on account of any threat
or unlawful act excepting against the person or persons, association, or



                                          10
organization making the threat or committing the unlawful act or actually
authoriz[ing] those acts.
        ―(2) That substantial and irreparable injury to complainant‘s property will
follow.
        ―(3) That as to each item of relief granted greater injury will be inflicted
upon complainant by the denial of relief than will be inflicted upon defendants by
the granting of relief.
        ―(4) That complainant has no adequate remedy at law.
        ―(5) That the public officers charged with the duty to protect complainant‘s
property are unable or unwilling to furnish adequate protection.‖ (§ 1138.1, subd.
(a).)

             3. Application to labor picketing at retail store entrances
        As mentioned earlier (see pp. 10-11, ante), the Moscone Act declares that
certain specified activities during a labor dispute are legal and cannot be enjoined.
(Code Civ. Proc., § 527.3, subd. (b).) Among those activities are ―patrolling any
public street or any place where any person or persons may lawfully be‖ (id.,
subd. (b)(1), italics added) and ―[p]eaceful picketing or patrolling‖ (id., subd.
(b)(2)). Our 1979 decision in Sears, supra, 25 Cal.3d 317, considered whether
these provisions covered picketing on a privately owned walkway in front of a
store‘s customer entrance, thereby exempting peaceful labor picketing of a
targeted business from the laws of trespass. Before discussing our resolution of
that issue in Sears, however, it will be useful to review some of this court‘s earlier
decisions.
        Since at least 1964, when this court decided Schwartz-Torrance Investment
Corp. v. Bakery & Confectionery Workers’ Union (1964) 61 Cal.2d 766
(Schwartz-Torrance), California law has protected the right to engage in labor



                                           11
speech — including picketing, distributing handbills, and other speech activities
— on private land in front of a business that is the subject of a labor dispute.
       In Schwartz-Torrance, this court considered whether the owner of a
shopping center was entitled to an injunction barring peaceful union picketing in
front of a bakery located in the shopping center. We recognized that under
California law a labor union has a right to engage in peaceful picketing on a
private sidewalk in front of the business being targeted. Although our opinion
noted that labor picketing is a form of speech and cited decisions of the United
States Supreme Court construing the freedom of speech guarantee of the federal
Constitution‘s First Amendment (Schwartz-Torrance, supra, 61 Cal.2d at pp. 769-
771), our holding ultimately was based not on federal constitutional law but on an
analysis grounded in California labor law.
       In Schwartz-Torrance, we began by characterizing the issue presented as
―one of accommodating conflicting interests: plaintiff‘s assertion of its right to the
exclusive use of the shopping center premises to which the public in general has
been invited as against the union‘s right of communication of its position which, it
asserts, rests upon public policy and constitutional protection.‖ (Schwartz-
Torrance, supra, 61 Cal.2d at p. 768.) Considering first the union‘s interest, we
stated that ―[p]icketing by a labor union constitutes an integral component of the
process of collective bargaining . . . .‖ (Id. at p. 768.) Citing Labor Code section
923, we stated that ―[t]he Legislature has expressly declared that the public policy
of California favors concerted activities of employees for the purpose of collective
bargaining or other mutual aid or protection.‖ (Schwartz-Torrance, at p. 769.)
Citing Penal Code section 552.1, we added that ―the Legislature has enacted this
policy into an exception to the criminal trespass law.‖ (Schwartz-Torrance, at
p. 769.) Thus, we concluded, ― ‗the Legislature in dealing with trespasses . . . has
specifically subordinated the rights of the property owner to those of persons

                                          12
engaging in lawful labor activities.‘ ‖ (Ibid., quoting In re Zerbe (1964) 60 Cal.2d
666, 668.) ―Nor is the union‘s interest in picketing diminished,‖ we added,
―because it may communicate its message at other, admittedly less advantageous,
locations off plaintiff‘s premises.‖ (Schwartz-Torrance, at p. 770.)
       Turning to the property owner‘s interest, we said in Schwartz-Torrance that
it ―emanates from the exclusive possession and enjoyment of private property.‖
(Schwartz-Torrance, supra, 61 Cal.2d at p. 771.) For land being used as a
shopping center, however, the impairment of that interest resulting from peaceful
labor picketing, was ―largely theoretical‖ in view of the ―public character of the
shopping center.‖ (Ibid.) Quoting the United States Supreme Court, we said:
― ‗The more an owner, for his advantage, opens up his property for use by the
public in general, the more do his rights become circumscribed by the statutory
and constitutional rights of those who use it.‘ ‖ (Ibid., quoting Marsh v. Alabama
(1946) 326 U.S. 501, 506.) Thus, the plaintiff property owner ―suffers no
significant harm in the deprivation of absolute power to prohibit peaceful
picketing upon property to which it has invited the entire public.‖ (Schwartz-
Torrance, supra, 61 Cal.2d at p. 771.) We concluded in Schwartz-Torrance that
the defendant union‘s interest in communicating its message through peaceful
picketing outweighed the plaintiff shopping center owner‘s interest in preventing a
―theoretical invasion of its right to exclusive control and possession of private
property.‖ (Id. at p. 772.)
       After reviewing sister-state decisions cited by the parties in Schwartz-
Torrance, we summarized our holding in these terms: ―[T]he picketing in the
present case cannot be adjudged in the terms of absolute property rights; it must be
considered as part of the law of labor relations, and a balance cast between the
opposing interests of the union and the lessor of the shopping center. The
prohibition of the picketing would in substance deprive the union of the

                                         13
opportunity to conduct its picketing at the most effective point of persuasion: the
place of the involved business. The interest of the union thus rests upon the solid
substance of public policy and constitutional right; the interest of the plaintiff lies
in the shadow cast by a property right worn thin by public usage.‖ (Schwartz-
Torrance, supra, 61 Cal.2d at pp. 774-775.)
       Five years later, we again considered issues concerning labor picketing on
private property in front of a retail store‘s entrance in In re Lane (1969) 71 Cal.2d
872 (Lane). There, a labor union officer was convicted of two misdemeanor
offenses for continuing to distribute handbills on a privately owned sidewalk in
front of customer entrances to a supermarket after the store‘s owner insisted that
he leave. (Id. at pp. 872-874.) The handbills urged customers not to patronize the
supermarket because it advertised in newspapers owned by an individual with
whom the union was engaged in a labor dispute. (Id. at p. 873.) On the union
officer‘s petition for a writ of habeas corpus, we granted relief, ordering that he be
discharged from custody. (Id. at p. 879.)
       Lane rested on our decision in Schwartz-Torrance, supra, 61 Cal.2d 766,
and on the United States Supreme Court‘s decision in Amalgamated Food Emp.
Union Local 590 v. Logan Valley Plaza (1968) 391 U.S. 308 (Logan Valley),
which held that the freedom of speech guarantee of the federal Constitution‘s First
Amendment protected peaceful labor picketing of a business that was located in a
shopping center and employed nonunion workers. (Lane, supra, 71 Cal.2d at
pp. 874-878.) Concluding that Schwartz-Torrance and Logan Valley were
consistent with each other, we stated in Lane: ―In essence they hold that when a
business establishment invites the public generally to patronize its store and in
doing so to traverse a sidewalk opened for access by the public[,] the fact of
private ownership of the sidewalk does not operate to strip the members of the
public of their rights to exercise First Amendment privileges on the sidewalk at or

                                           14
near the place of entry to the establishment.‖ (Lane, at p. 878.) Although the
supermarket in Lane was not located in a shopping center, we did not attach any
significance to that fact.
       Three years later, in Lloyd Corp. v. Tanner (1972) 407 U.S. 551 (Tanner),
the United States Supreme Court modified its view of the federal Constitution‘s
protection for free speech activities on private property, holding that a privately
owned shopping center could prohibit the distribution of handbills expressing
political views unrelated to the business of the center. The high court in Tanner
distinguished its earlier decision in Logan Valley, supra, 391 U.S. 308, on the
ground that the latter involved labor speech that was related to one of the
businesses located in the shopping center. (Tanner, at p. 563.) Thereafter, in a
case applying the high court‘s decision in Tanner, we noted that our decisions in
Schwartz-Torrance, supra, 61 Cal.2d 766, and in Lane, supra, 71 Cal.2d 872, were
likewise distinguishable from Tanner as involving labor picketing of businesses
with which the unions had a labor dispute. (Diamond v. Bland, supra, 11 Cal.3d
331, 334, fn. 3.)
       Four years after its 1972 decision in Tanner, supra, 407 U.S. 551, the
United States Supreme Court extended the holding of that case to encompass
labor-related speech, overruling its 1968 decision in Logan Valley, supra, 391 U.S.
308. (Hudgens v. NLRB (1976) 424 U.S. 507.) Thus, the free speech guarantee of
the federal Constitution‘s First Amendment, as currently construed by the nation‘s
high court, does not extend to speech activities on privately owned sidewalks in
front of the entrances to stores, whether or not those stores are located in shopping
centers and whether or not the speech pertains to a labor dispute.
       In 1979, this court again considered the subject of labor speech on private
property in a case involving a trial court‘s injunction prohibiting union picketing
―on the privately owned sidewalks surrounding the Sears Chula Vista store even

                                          15
though the picketing was peaceful and did not interfere with access to the store.‖
(Sears, supra, 25 Cal.3d 317, 321 (plur. opn. of Tobriner, J.).) In overturning the
injunction, the three-justice lead opinion relied on California‘s Moscone Act. The
Sears plurality stated: ―Although the reach of the Moscone Act may in some
respects be unclear, its language leaves no doubt but that the Legislature intended
to insulate from the court‘s injunctive power all union activity which, under prior
California decisions, has been declared to be ‗lawful activity.‘ ‖ (Sears, at p. 323
(plur. opn. of Tobriner, J.), italics omitted.)
       The plurality in Sears stated that the language of the Moscone Act‘s
subdivision (b), ―although broad and sweeping in scope and purpose, leaves some
doubt respecting its application to the present context.‖ (Sears, supra, 25 Cal.3d
at p. 324 (plur. opn. of Tobriner, J.).) That doubt centered on the provision
declaring to be legal, and not subject to injunctive relief, the patrolling of ―any
place where any person or persons may lawfully be.‖ (Code Civ. Proc., § 527.3,
subd. (b)(2).) The plurality found guidance in ―the concluding clause of [the
Moscone Act‘s] subdivision (a),‖ providing that ― ‗the provisions of subdivision
(b) . . . shall be strictly construed in accordance with existing law governing labor
disputes with the purpose of avoiding any unnecessary judicial interference in
labor disputes.‘ ‖ (Sears, at p. 325 (plur. opn. of Tobriner, J.), quoting Code Civ.
Proc., § 527.3, subd. (a).) This ―existing law governing labor disputes,‖ the Sears
plurality explained, encompassed Schwartz-Torrance, supra, 61 Cal.2d 766, and
Lane, supra, 71 Cal.2d 872, decisions that had ―not been overruled or eroded in
later cases‖ and that ―established the legality of union picketing on private
sidewalks outside a store as a matter of state labor law.‖ (Sears, at p. 328 (plur.
opn. of Tobriner, J.).)
       The Sears plurality then explained its conclusion about the proper
construction of the Moscone Act: ―As we noted earlier, subdivision (a) of the

                                           16
Moscone Act requires the anti-injunction provisions of subdivision (b) to ‗be
strictly construed in accordance with existing law governing labor disputes with
the purpose of avoiding any unnecessary judicial interference in labor disputes.‘ ‖
(Sears, supra, 25 Cal.3d at p. 329 (plur. opn. of Tobriner, J.).) Construing
subdivision (b) in accord with the holdings of Schwartz-Torrance, supra, 61
Cal.2d 766, and Lane, supra, 71 Cal.2d 872, which had established both ―the
legality of peaceful picketing on private walkways outside a store‖ and ―the lack
of necessity of judicial interference to protect any substantial right of the
landowner,‖ the Sears plurality concluded that the Moscone Act‘s subdivision (b)
―bars the injunction issued in the instant case.‖ (Sears, at p. 329 (plur. opn. of
Tobriner, J.).)1

           4. Validity under the federal Constitution
       In concluding that our state law‘s Moscone Act and section 1138.1 violate
the federal Constitution, the Court of Appeal here relied on two United States
Supreme Court decisions, Police Department of Chicago v. Mosley (1972) 408
U.S. 92 (Mosley) and Carey v. Brown (1980) 447 U.S. 455 (Carey). Those
decisions are distinguishable, however, as both involved laws that restricted
speech in a public forum; by contrast, neither the Moscone Act nor section 1138.1

1      In Sears, Justice Newman authored a separate opinion consisting of just
two sentences: ―I agree that the injunction order should be reversed, and I concur
in nearly all of Justice Tobriner‘s reasoning. He detects in the Moscone Act,
however, certain ambiguities that to me do not seem to be confounding; and,
unlike him, I do not believe that ‗the Legislature . . . intended the courts to
continue to follow [all] principles of California labor law extant at the time of the
enactment of section 527.3.‘ (Maj. opn., ante, at p. 330.)‖ (Sears, supra, 25
Cal.3d at p. 333 (conc. opn. of Newman, J.).) Thus, in Sears Justice Newman
apparently agreed with the plurality that under the Moscone Act, a labor union‘s
peaceful picketing on a private sidewalk outside the entrance of a business that is
the subject of a labor dispute is legal and may not be enjoined.



                                          17
restricts speech, and the speech at issue here occurred on private property that is
not a public forum for purposes of the federal Constitution‘s free speech guarantee
(Hudgens v. NLRB, supra, 424 U.S. 507; Tanner, supra, 407 U.S. 551).
       In Mosley, a Chicago ordinance prohibited picketing ― ‗on a public way‘ ‖
near a primary or secondary school, while the school was in session, but the
ordinance permitted peaceful picketing regarding a labor dispute at the school.
(Mosley, supra, 408 U.S. at pp. 92-93.) The United States Supreme Court
concluded that the ordinance violated the federal Constitution‘s equal protection
guarantee. Stating that ―the First Amendment means that government has no
power to restrict expression because of its message, its ideas, its subject matter, or
its content‖ (Mosley, at p. 95, italics added), the high court concluded that
―[s]elective exclusions from a public forum may not be based on content alone,
and may not be justified by reference to content alone‖ (id. at p. 96, italics added).
       In Carey, an Illinois statute made it illegal ― ‗to picket before or about the
residence or dwelling of any person,‘ ‖ with an exception for ― ‗peaceful picketing
of a place of employment involved in a labor dispute.‘ ‖ (Carey, supra, 447 U.S.
at p. 457.) Stating that ―in prohibiting peaceful picketing on the public streets and
sidewalks in residential neighborhoods, the Illinois statute regulates expressive
conduct that falls within the First Amendment‘s preserve‖ (Cary, at p. 460, italics
added), the United States Supreme Court held the statute to be ―constitutionally
indistinguishable from the ordinance invalidated in Mosley‖ (ibid). The Illinois
statute‘s constitutional flaw, the high court explained, was that it ―discriminate[d]
between lawful and unlawful conduct based upon the content of the
demonstrator‘s communication‖ (ibid.).
       The effect of the high court‘s decisions in Mosley and Carey was to
invalidate the challenged state and municipal laws, thus removing the general
prohibition on picketing near schools in Mosley and the general prohibition on

                                          18
picketing in residential neighborhoods in Carey. (Mosley, supra, 408 U.S. at
p. 94; Carey, supra, 447 U.S. at pp. 458-459; see Perry Ed. Assn. v. Perry Local
Educators’ Assn. (1983) 460 U.S. 37, 54 (dis. opn. of Brennan, J.) [―In Mosley and
Carey, we struck down prohibitions on peaceful picketing in a public forum.‖].)
By contrast, invalidating here the Moscone Act and section 1138.1 would not
remove any restrictions on speech or enhance any opportunities for peaceful
picketing or protest anywhere, including the privately owned walkway in front of
the customer entrance to the College Square Foods Co store. This is because
neither the Moscone Act nor section 1138.1 abridges speech.
       The high court‘s decisions in Mosley and Carey both involved speech on
public streets and sidewalks, which are public forums under the federal
Constitution‘s First Amendment. Privately owned walkways in front of retail
stores, by contrast, are not First Amendment public forums. (Hudgens v. NLRB,
supra, 424 U.S. 507, 520-521; Tanner, supra, 407 U.S. 551, 570.) As the United
States Supreme Court has said: ―The key to [Mosley and Carey] was the presence
of a public forum.‖ (Perry Ed. Assn. v. Perry Local Educators’ Assn., supra, 460
U.S. at p. 55, fn. omitted.) Because here the walkway in front of the College
Square Foods Co store is not a First Amendment public forum, the holdings in
Mosley and Carey do not apply.
       As further support for its conclusion that California‘s Moscone Act and
section 1138.1 violate the federal Constitution‘s First and Fourteenth
Amendments, the Court of Appeal here cited the decision of the United States
Court of Appeals for the District of Columbia Circuit in Waremart/N.L.R.B.,
supra, 354 F.3d 870. At issue there was a ruling by the National Labor Relations
Board that a California supermarket‘s owner had violated the National Labor
Relations Act (29 U.S.C. § 158(a)(1)) when it prohibited union agents from
distributing handbills to supermarket customers in the store‘s privately owned

                                        19
parking lot. In making that ruling, the board had concluded that under California
law the supermarket owner did not have a right to exclude union representatives
from its property. (Waremart/N.L.R.B., at p. 872.) The board‘s conclusion was
based in part on our state‘s Moscone Act, as construed by this court in Sears,
supra, 25 Cal.3d 317. The federal appellate court disagreed with the board,
holding that ―the union organizers had no right under California law to engage in
handbilling on the privately-owned parking lot of WinCo‘s grocery store.‖
(Waremart/N.L.R.B., at p. 876.) Regarding the Moscone Act, the federal appellate
court concluded, citing the United States Supreme Court‘s decisions in Mosley,
supra, 408 U.S. 92, and in Carey, supra, 447 U.S. 455, that the act ―violates the
First Amendment to the Constitution‖ insofar as it extends greater protection to
speech regarding a labor dispute than to speech on other subjects.
(Waremart/N.L.R.B., at pp. 874-875.)
       The analysis of the federal appellate decision in Waremart/N.L.R.B., supra,
354 F.3d 870, failed to recognize, however, that, as we explained earlier, neither
the Moscone Act nor section 1138.1 of our state law restricts speech.
Waremart/N.L.R.B.‘s analysis also failed to recognize that the United States
Supreme Court‘s decisions in Mosley, supra, 408 U.S. 92, and Carey, supra, 447
U.S. 455, both involved laws restricting speech in a public forum, as opposed to
the situation here, involving laws that do not restrict speech and are being applied
on privately owned property that is not a public forum under the First Amendment.
For these reasons, we do not consider Waremart/N.L.R.B. persuasive on the issues
we address here.
       As this court has recognized, the decisions of the United States Supreme
Court discussing speech regulations ―do not require literal or absolute content
neutrality, but instead require only that the [content-based] regulation be ‗justified‘
by legitimate concerns that are unrelated to any ‗disagreement with the message‘

                                          20
conveyed by the speech.‖ (Los Angeles Alliance for Survival v. City of Los
Angeles (2000) 22 Cal.4th 352, 368; accord, Fashion Valley Mall, LLC v. National
Labor Relations Bd. (2007) 42 Cal.4th 850, 867; DVD Copy Control Assn., Inc. v.
Bunner (2003) 31 Cal.4th 864, 877.) The state law under which employees and
labor unions are entitled to picket on the privately owned area outside the entrance
to a shopping center supermarket is justified by the state‘s interest in promoting
collective bargaining to resolve labor disputes, the recognition that union picketing
is a component of the collective bargaining process, and the understanding that the
area outside the entrance of the targeted business often is ―the most effective point
of persuasion‖ (Schwartz-Torrance, supra, 61 Cal.2d 766, 774). These
considerations are unrelated to disagreement with any message that may be
conveyed by speech that is not related to a labor dispute with the targeted
business.
       Moreover, California‘s Moscone Act and section 1138.1, insofar as they
protect labor-related speech in the context of a statutory system of economic
regulation of labor relations, are hardly unique. As we have seen (pp. 9-10, ante),
both provisions are based on the federal Norris-LaGuardia Act. The federal
National Labor Relations Act (29 U.S.C. § 151 et seq.; NLRA) likewise provides
content-based protections for labor-related speech in private workplaces. Under
one of the NLRA‘s provisions, it is unlawful for an employer to interfere with
employees‘ rights to form or join a union (29 U.S.C. § 158, subd. (a)(1)), and this
provision has long been construed to protect an employee‘s right to speak for or
against a union on the employer‘s premises, even though the employer may
prohibit solicitations on other topics (Republic Aviation Corp. v. NLRB (1945) 324
U.S. 793). The NLRA expressly protects the right of employers to speak on the
topic of unionization by providing that ―[t]he expressing of any views, argument,
or opinion, or the dissemination thereof . . . shall not constitute or be evidence of

                                          21
an unfair labor practice . . . if such expression contains no threat of reprisal or
force or promise of benefit.‖ (29 U.S.C. § 158, subd. (c).)
       Decisions of the United States Supreme Court support the proposition that
labor-related speech may be treated differently than speech on other topics. The
high court‘s decisions regarding the legality of secondary boycotts provide an
example. In the labor context, the high court has upheld the constitutionality of
the NLRA‘s prohibitions on secondary picketing (NLRB v. Retail Store Employees
Union (1980) 447 U.S. 607) and secondary boycotts (International
Longshoremen’s Assn. v. Allied Intl., Inc. (1982) 456 U.S. 212). When the high
court later held that a secondary boycott by civil rights activists was
constitutionally protected speech, it distinguished the NLRA cases on the ground
that ―[s]econdary boycotts and picketing by labor unions may be prohibited, as
part of ‗Congress‘ striking of the delicate balance between union freedom of
expression and the ability of neutral employers, employees, and consumers to
remain free from coerced participation in industrial strife.‘ ‖ (NAACP v.
Claiborne Hardware Co. (1982) 458 U.S. 886, 912, quoting NLRB v. Retail Store
Employees Union, at pp. 617-618 (conc. opn. of Blackmun, J.).)
       In another decision, which held that the NLRA does not preempt state court
jurisdiction to determine whether a particular dispute over labor picketing should
be enjoined, the high court did not suggest that special protections for labor speech
would violate a federal constitutional rule mandating content neutrality in all
speech regulation. (Sears, Roebuck and Co. v. San Diego County District Council
of Carpenters (1978) 436 U.S. 180, 199.) In that decision, the court also
recognized that the NLRA may exempt certain union activity on private property
from state trespass laws. (Id. at p. 204.)
       Therefore, it is well settled that statutory law — state and federal — may
single out labor-related speech for particular protection or regulation, in the

                                             22
context of a statutory system of economic regulation of labor relations, without
violating the federal Constitution.
       As we have mentioned (p. 9, ante), the Moscone Act‘s purpose is ―to
promote the rights of workers to engage in concerted activities for the purpose of
collective bargaining, picketing or other mutual aid or protection, and to prevent
the evils which frequently occur when courts interfere with the normal process of
dispute resolution between employers and recognized employee organizations.‖
(Code Civ. Proc., § 527.3, subd. (a).) As the United States Supreme Court has
remarked, in regard to the federal Norris-LaGuardia Act (on which our state‘s
Moscone Act was modeled), the congressional purpose was not only ―to protect
the rights of [employees] to organize and bargain collectively,‖ but also to
―withdraw federal courts from a type of controversy for which many believed they
were ill-suited and from participation in which, it was feared, judicial prestige
might suffer.‖ (Marine Cooks v. Panama S. S. Co. (1960) 362 U.S. 365, 369, fn.
7.) These legislative judgments provide a sufficient justification for the provisions
of California‘s Moscone Act and section 1138.1 that single out labor-related
speech for special protection from unwarranted judicial interference.
       For the reasons given above, we conclude that neither of the two state
statutes at issue here — the Moscone Act and section 1138.1 — violates the
federal Constitution‘s general prohibition on content-based speech regulation.
                           SUMMARY AND DISPOSITION
       A private sidewalk in front of a customer entrance to a retail store in a
shopping center is not a public forum for purposes of expressive activity under our
state Constitution‘s liberty-of-speech provision as construed in Pruneyard, supra,
23 Cal.3d 899. On the private property of a shopping center, the public forum
portion is limited to those areas that have been designed and furnished to permit
and encourage the public to congregate and socialize at leisure.

                                         23
       California‘s Moscone Act and section 1138.1 afford both substantive and
procedural protections to peaceful union picketing on a private sidewalk outside a
targeted retail store during a labor dispute, and such union picketing may not be
enjoined on the ground that it constitutes a trespass. The Moscone Act and section
1138.1 do not violate the federal Constitution‘s free speech or equal protection
guarantees on the ground that they give speech regarding a labor dispute greater
protection than speech on other subjects.
       The Court of Appeal‘s judgment is reversed and the matter is remanded for
further proceedings consistent with this opinion.


                                                    KENNARD, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
BAXTER, J.
WERDEGAR, J.
CORRIGAN, J.
LIU, J.




                                        24
          CONCURRING OPINION BY CANTIL-SAKAUYE, C. J.



       I write separately to address further the rights set forth in the Moscone Act
(Code Civ. Proc., § 527.3), to provide guidance to the lower courts and the parties
on remand.
       As we explained in Sears, Roebuck & Co. v. San Diego County District
Council of Carpenters (1979) 25 Cal.3d 317 (Sears), the Moscone Act was a
product of compromise. Although drafted by union attorneys, it was modified at
the behest of supporters of management. (Sears, at p. 323.) In particular, the bill
was amended to provide that the act ―shall be strictly construed in accordance with
existing law governing labor disputes,‖ and ―[i]t is not the intent of this section to
permit conduct that is unlawful including breach of the peace, disorderly conduct,
the unlawful blocking of access or egress to premises where a labor dispute exists,
or other similar unlawful activity.‖ (Sen. Bill No. 743 (1975-1976 Reg. Sess.) § 2,
as amended Aug. 26, 1975; see now Code Civ. Proc., § 527.3, subds. (a), (e).)
Therefore, in determining the scope of the conduct that is lawful under the
Moscone Act, it is necessary to consider not only the rights and limitations
expressly set forth in the Act, but also ― ‗existing law.‘ ‖ (Kaplan’s Fruit &
Produce Co. v. Superior Court (1979) 26 Cal.3d 60, 77 (Kaplan’s Fruit).)
       It has long been established that labor is entitled to engage in peaceful
picketing to advertise its grievances for the purpose of persuading others to labor‘s
cause. (Hughes v. Superior Court (1948) 32 Cal.2d 850, 854 [― ‗the right to picket


                                           1
peacefully and truthfully is one of organized labor‘s lawful means of advertising
its grievances to the public‘ ‖]; Lisse v. Local Union No. 31 (1935) 2 Cal.2d 312,
319 (Lisse) [― ‗ ―the right by all legitimate means — of fair publication, and fair
and oral or written persuasion, to induce others interested in or sympathetic to
their cause‖ ‘ ‖].) ―As it has ever been, the only legitimate objective of picketing
thus continues to be the transmission of information to the public, so that the
public may know the picketers‘ grievance and elect to support or reject it.‖
(International Molders and Allied Workers Union v. Superior Court (1977) 70
Cal.App.3d 395, 404.)
       It follows from these established principles, and is confirmed by the
Moscone Act‘s legislative history, that labor activity with an objective other than
communicating labor‘s grievances and persuading listeners exceeds the right to
engage in peaceful picketing within the meaning of the Moscone Act. (See Ops.
Cal. Legis. Counsel, No. 16257 (Aug. 4, 1975) Injunctions: Labor Disputes (Sen.
Bill No. 743) 5 Assem. J. (1975-1976 Reg. Sess.) p. 9020 [―while it must be
peaceful and truthful, picketing or other concerted action must also be conducted
for a legal purpose, and however orderly the manner in which it is conducted, the
illegality of its purpose provides a complete basis for injunctive relief‖].) For
example, ―picketing, wherein the persuasion brought to bear contains a threat of
physical violence, is unlawful, and . . . the use of words and an aggregation of
pickets which reasonably induce fear of physical molestation may properly be
enjoined.‖ (Pezold v. Amalgamated Meat Cutters and Butcher Workmen of North
America (1942) 54 Cal.App.2d 120, 123.) Labor actions need not, however, carry
threats of violence or intimidation to fall outside the protection of the law. Speech
or conduct directed toward interference with the owner‘s business by means other
than persuasion of patrons to labor‘s position also falls outside the rights
enunciated in the case law. (See Ops. Cal. Legis. Counsel, No. 16257, supra, 5

                                          2
Assem. J. (1975-1976 Reg. Sess.) p. 9021 [existing law permitted limitations on a
labor organization‘s manner of use of a public sidewalk ―so that there is neither
intimidation nor undue interference with its use by . . . customers‖].) For example,
patrolling a small area with more signs than reasonably required to publicize the
dispute and communicate the picketers‘ ideas to patrons may have no purpose
other than interfering with the owner‘s business. Similarly, using large signs for
the purpose of obscuring potential patrons‘ view of the owner‘s signs and displays,
is not protected activity. (See Pezold, supra, at p. 123 [―it would be stubbornly
refusing to admit the obvious not to see in the activities of picketing on many
occasions more than the mere expression of ideas‖]; see also Senn v. Tile Layers
Protective Union (1937) 301 U.S. 468, 479 [Wisconsin‘s ―statute provides that the
picketing must be peaceful; and that term as used implies not only absence of
violence, but absence of any unlawful act. . . . It precludes any form of physical
obstruction or interference with the plaintiff‘s business‖]; M Restaurants, Inc. v.
San Francisco Local Joint Executive Board of Culinary Workers (1981) 124
Cal.App.3d 666, 676 [the activities authorized by the Moscone Act are similar to
the activities authorized by Wisconsin‘s statute].)
       These principles also answer an issue we identified in Sears, supra, 25
Cal.3d 317, in which we observed that ―a strict reading [of the Moscone Act]
might appear to authorize picketing in the aisles of the Sears store or even in the
private offices of its executives.‖ (Id. at p. 325.) Labor is fully able to publicize
its message near the entrances to a business; at that location, the picketers will
cross paths with everyone who enters the business. Communicating inside the
business premises is not only unnecessary, but it would invariably interfere with
the business activities being conducted inside and annoy and harass patrons.
Therefore, although labor may conduct its activities at the entrance of the business,
it may not enter the business to do so.

                                           3
       Labor is generally entitled to be at the entrance of a business because that is
the most effective point to communicate its grievances with the business to
potential patrons. (Schwartz-Torrance Investment Corp. v. Bakery and
Confectionery Workers’ Union (1964) 61 Cal.2d 766, 770-771.) Labor may not,
however, use the location in front of the business to communicate with a distant
audience if the size of its signs or the volume of its speech thereby repel patrons
from the business. At the point at which the signs and the sound levels interfere
with the business for reasons other than their persuasive message, the
communication is no longer lawful. Labor must share the space in front of the
business with patrons, and may not unduly interfere with their ingress and egress,
physically or through other means. (Kaplan’s Fruit, supra, 26 Cal.3d at p. 78.)
       Finally, because the Moscone Act is to be construed ―with the purpose of
avoiding any unnecessary judicial interference in labor disputes‖ (Code Civ. Proc.,
§ 527.3, subd. (a)), conflicts between labor‘s exercise of its right to communicate
and an owner‘s right to have those who engage in conduct that is not protected by
the Moscone Act removed from its property will necessarily be addressed initially
between the two opposing sides and, perhaps, by law enforcement. (See Lab.
Code, § 1138.1, subd. (a)(5) [a prerequisite to injunctive relief in a labor dispute is
a showing ―[t]hat the public officers charged with the duty to protect
complainant‘s property are unable or unwilling to furnish adequate protection‖].)
A business owner will be in a superior position to recognize the impact that labor‘s
conduct may have on its business, independent of the conduct‘s effect of
persuading patrons. For example, the owner will be familiar with its own
promotional activities and will be aware of the impact that labor‘s signs, by virtue
of their size, height, or location, will have on those activities. An owner may also
learn from its patrons how the labor action is affecting them. Although business
owners do not have a right in this context to unilaterally impose reasonable time,

                                           4
place, and manner restrictions on speakers — the standard when the right to
speech is based on the existence of a public forum — they may certainly
articulate, before any labor action or on an ad hoc basis, rules and policies aimed
at curbing labor conduct that exceeds the rights recognized by the Moscone Act.
Labor must abide by the owner‘s rules and policies to the extent required to
prevent unlawful interference with the business, despite the fact that the limits
imposed by the owner may reduce labor‘s ability to communicate its message.
Otherwise, the conduct will exceed the rights codified in the Moscone Act.
       We recognized in Lisse, supra, 2 Cal.2d 312, that ― ‗whether picketing is
lawful or unlawful depends upon the circumstances surrounding each case . . .
[and] upon the conduct of the parties themselves.‘ ‖ (Id. at p. 321.) A trial court
must weigh all the evidence and determine whether the conduct of those engaging
in labor speech is detrimental to the owner for reasons other than persuasion of
listeners to the views of the speaker. Although the owner‘s rules do not define the
boundaries of what constitutes lawful labor conduct, the owner‘s experience and
knowledge with respect to its business and the manner in which the labor conduct
is affecting its business, all of which presumably form the basis for the owner‘s
rules, will be relevant to the court‘s determination of whether the labor activity is
interfering with the business in ways other than persuasion by labor‘s message. If
the evidence presented by the owner establishes such interference, labor‘s conduct
will not be protected by the Moscone Act, and will constitute an unlawful trespass.
       Finally, our discussion concerns only the rights codified in the Moscone
Act. When labor interests engage in concerted activities on public property, they
enjoy all of the protections of the National Labor Relations Act (29 U.S.C. § 151
et seq.; NLRA) And when they engage in speech in a public forum as recognized
in Robins v. Pruneyard Shopping Center (1979) 23 Cal.3d 899, they enjoy the
same speech rights afforded others under the California Constitution, subject to

                                          5
any restrictions imposed by federal labor law. When, however, they engage in
speech on private property that is not a public forum, as in this case, their rights
arise from California statutory provisions, and the extent of their rights depends on
the principles codified in those provisions. Principles developed under the NLRA
with respect to labor conduct on public property, or in the context of case law
addressing speech in a public forum, cannot be applied to expand the right
established by the Moscone Act to engage in conduct on private property. If
labor‘s conduct on private property exceeds the activities that are protected by the
Moscone Act, its conduct will constitute an unlawful trespass, and may be
excluded by the employer. (See N.L.R.B. v. Calkins (9th Cir. 1999) 187 F.3d
1080, 1094 [―To the extent that state law permits employers‘ exclusion of
[concerted labor activities from private property], the NLRA does not mandate
accommodation‖].)
                                                   CANTIL-SAKAUYE, C. J.


WE CONCUR:

BAXTER, J.
CORRIGAN, J.




                                           6
                     CONCURRING OPINION BY LIU, J.
       I join the court‘s opinion and write separately to provide additional context
in support of the conclusion that the two statutory provisions at issue in this case
— Code of Civil Procedure section 527.3 (the Moscone Act) and Labor Code
section 1138.1 (section 1138.1) — do not violate the First or Fourteenth
Amendments to the United States Constitution. I also briefly discuss the scope of
labor activity protected by the Moscone Act in response to the separate opinions of
the Chief Justice and Justice Chin.
                                          I.
       In challenging the constitutionality of the Moscone Act and section 1138.1,
Ralphs does not and cannot argue that its own freedom of speech is burdened.
Rather, it seeks to assert the First Amendment rights of hypothetical third-party
speakers who might like to speak on Ralphs‘s private property but whose right to
do so is not protected by the Moscone Act or section 1138.1. But invalidating
those statutes would have no effect on the ability of such hypothetical third parties
to speak; Ralphs may eject such speakers from its property under state trespass
law whether or not the Moscone Act or section 1138.1 remains on the books. (See
maj. opn., ante, at p. 19 [―invalidating . . . the Moscone Act and section 1138.1
would not remove any restrictions on speech or enhance any opportunities for
peaceful picketing or protest‖].)
       The crux of Ralphs‘s First Amendment claim is not an improper denial of
speech to anyone, but rather an allegation of content-based discrimination. As


                                          1
Justice Chin notes, the Moscone Act and section 1138.1 secure for ―labor
picketers, but no one else, . . . the right to engage in speech activities on [Ralphs‘s]
property.‖ (Conc. & dis. opn. by Chin, J., post, at p. 2.) The surface appeal of this
account of what the statutes do must be considered in the broader context of the
statutes‘ historical origins. As explained below, the Legislature enacted these
statutes in order to restrain the role of courts in labor disputes and to promote
dispute resolution through collective bargaining, not to burden non-labor speech or
to express favoritism for labor speech over other speech. So understood, the
statutes are no different from a broad range of labor, employment, and economic
regulations that arguably impinge on speech but pose no serious First Amendment
concern.
                                          A.
       As today‘s opinion notes (maj. opn., ante, at pp. 9–11), the Moscone Act
and section 1138.1 are almost identical to the corresponding provisions of the
federal Norris-LaGuardia Act, 29 U.S.C. § 101 et seq. One of Congress‘s primary
goals in enacting the Norris-LaGuardia Act in 1932 was to address the overuse of
injunctions in labor disputes. (See Koretz, Statutory History of the United States
Labor Organization (1970) pp. 162–257 (Koretz); Frankfurter & Greene, The
Labor Injunction (1930) pp. 199–228 (Frankfurter & Greene).) One scholar
estimates that federal and state courts issued at least 4,300 injunctions against
labor protestors between 1880 and 1930. (Forbath, The Shaping of the American
Labor Movement (1989) 102 Harv. L.Rev. 1111, 1151.) About 2,100 of these
injunctions were issued during the 1920s alone, bringing the proportion of strikes
met by injunctions to a high of 25 percent. (Id. at p. 1227.) As employers made
increasing use of this tool to nip labor disputes in the bud, the labor injunction
―assumed new and vast significance in [the] national economy.‖ (Frankfurter &
Greene, supra, at p. 24.)

                                           2
       Many contemporary scholars and legislators were critical of this
development. They observed that labor injunctions were often unnecessary and
overbroad; many of the activities enjoined were punishable independently as
crimes or torts, and ―[t]he blanket wording of numerous [injunctions] frequently
include[d] the residuum of conduct even remotely calculated to have effect in the
dispute, but neither criminal nor tortious.‖ (Frankfurter & Greene, supra, at
p. 105.) Resort to injunctions meant that juries had no role in checking the
exercise of judicial power. (See Forbath, supra, 102 Harv. L.Rev. at p. 1180 [―the
‗doing away‘ with juries was one of the chief attractions of equity over criminal
law from the employer‘s perspective‖].) In addition, injunctions were frequently
issued ex parte, without notice, and upon an inadequate evidentiary foundation.
(See Frankfurter & Greene, supra, at p. 200 [courts issued ―[t]emporary injunctive
relief without notice . . . upon dubious affidavits‖]; id. at p. 106 [the language of
injunctions was often ―stereotyped and transferred verbatim from case to case,
without considered application by the court to the peculiar facts of each
controversy‖]; S. Rep. No. 163, 72d Cong., 1st Sess., p. 8 (1932) [Rep. of U.S.
Sen. Com. on Judiciary, on Sen. No. 935: ―[B]efore [the protestor] is given an
opportunity to be heard, he is enjoined‖], reprinted in Koretz, supra, at p. 172
(hereafter Senate Judiciary Report).)
       Employers‘ reliance on injunctions was particularly subject to abuse, the
critics argued, because the injunctions could not preserve the status quo and
suspended only the activities of the strikers: ―[T]he suspension of strike activities,
even temporarily, [could] defeat the strike for practical purposes and foredoom its
resumption, even if the injunction [was] later lifted,‖ and ―[i]mprovident issue of
the injunction [could] be irreparable to the defendant.‖ (Frankfurter & Greene,
supra, at p. 201.) Labor injunctions were also ―invoked by employers, police, and



                                           3
the press to justify measures like arming strikebreakers or jailing pickets.‖
(Forbath, supra, 102 Harv. L.Rev. at p. 1187.)
       The abuse and overuse of injunctive decrees presented serious risks for the
judiciary. Organized labor complained that courts were improperly engaged in
―government by injunction.‖ (Koretz, supra, at p. 162 [―For nearly half a century
organized labor battled against what it called ‗government by injunction‘ ‖];
Frankfurter & Greene, supra, at p. 200 [―[T]hose zealous for the unimpaired
prestige of our courts have observed how the administration of law by decrees
which through vast and vague phrases surmount law, undermines the esteem of
courts upon which our reign of law depends. Not government, but ‗government
by injunction,‘ characterized by the consequences of a criminal prosecution
without its safeguards, has been challenged.‖].) The threat to judicial prestige and
legitimacy was a major concern motivating Congress‘s enactment of the Norris-
LaGuardia Act. (See Marine Cooks v. Panama S. S. Co. (1960) 362 U.S. 365,
369, fn. 7 [Congress‘s purpose was ―to protect the rights of laboring men to
organize and bargain collectively and to withdraw federal courts from a type of
controversy for which many believed they were ill-suited and from participation in
which, it was feared, judicial prestige might suffer‖]; Sen. Judiciary Rep., supra, at
p. 25, reprinted in Koretz, supra, at pp. 192–193 [―The main purpose of these
definitions is to provide for limiting the injunctive powers of the Federal courts
only in the special type of cases, commonly called labor disputes, in which these
powers have been notoriously extended beyond the mere exercise of civil
authority and wherein the courts have been converted into policing agencies
devoted in the guise of preserving the peace, to the purpose of aiding employers to
coerce employees into accepting terms and conditions of employment desired by
employers.‖].) Indeed, the Senate Judiciary Committee warned that the power to
make law through injunction, combined with the power to enforce that law

                                          4
through findings of contempt, would result in ―judicial tyranny.‖ (Sen. Judiciary
Rep., supra, at p. 18, reprinted in Koretz, supra, at p. 184.)
       In response to these concerns, Senator Shipstead introduced a bill on
December 12, 1927 proposing to limit federal courts‘ jurisdiction over labor
disputes. (Sen. Judiciary Rep., supra, at p. 2, reprinted in Koretz, supra, at
p. 169.) Congress held extensive hearings on the subject, some ―upon application
of attorneys representing corporations and organizations opposed to the
enactment‖ of the legislation (id. at 3, reprinted in Koretz, supra, at p. 170), and
various versions of the bill were vigorously debated. (See Koretz, supra, at
pp. 240, 242 [Remarks of Rep. Beck, Debate on H.R. No. 5315, 72d Cong., 1st
Sess. (1932), arguing that the proposed bill ―[would] do infinite harm to both
classes, employer and employee, and . . . the innocent public,‖ and criticizing the
bill for taking ―no account whatever of the motives and purposes with which a
nation-wide strike or boycott can be commenced and prosecuted‖]; Sen. Judiciary
Rep., supra, at p. 4, reprinted in Koretz, supra, at pp. 170–171 [noting that several
versions of the bill were given ―adverse report[s]‖ by the Senate subcommittee]).
       But the proposed legislation steadily gained in popularity. The House
Judiciary Committee noted that ―[h]earings . . . held by congressional committees
over a period of years and the facts adduced [had] brought about an almost
unanimity of opinion that such powers of the Federal courts [had] been exercised
to the detriment of the public welfare and [needed to] be curbed.‖ (H.R. Rep. 669,
72d Cong., 1st Sess., p. 2 (1932) [Rep. of U.S. House Com. on Judiciary, on H.R.
No. 5315], reprinted in Koretz, supra, at p. 193.) In 1931, both political parties
promised legislative reforms in their platforms. (Koretz, supra, at p. 172.) The
proposed legislation ultimately passed by a vote of 363 to 13 in the House and 75
to 5 in the Senate. (Id. at p. 162.) As enacted, the Norris-LaGuardia Act
reaffirmed that certain acts of labor organization were lawful (29 U.S.C § 104) and

                                           5
divested federal courts of their equitable power to enjoin labor disputes except
under certain limited circumstances and after following specified procedures (29
U.S.C. § 107).
       The Norris-LaGuardia Act limits only the power of federal courts to issue
injunctions. After its enactment, many state legislatures passed ― ‗little Norris-
LaGuardia Acts‘ ‖ to place similar restraints on the injunctive powers of state
courts. (Messner v. Journeymen Barbers (1960) 53 Cal.2d 873, 895, fn. 4 (dis.
opn. by Schauer, J.).) California‘s Moscone Act was one such law. ―The original
bill, drafted by union attorneys, clearly sought to limit the injunctive jurisdiction
of the superior court. The act declared its purpose expressly: to prevent ‗the evils
which frequently occur when courts interfere with the normal processes of dispute
resolution between employers and recognized employee organizations.‘ ‖ (Sears,
Roebuck & Co. v. San Diego County Dist. Council of Carpenters (1979) 25 Cal.3d
317, 323 (Sears), quoting Code Civ. Proc., § 527.3, subd. (a).)
       As we noted in Sears, ―[t]he preamble to the Moscone Act identifies the
procedural inequities which occur when the courts issue injunctions in labor
disputes. It states: [¶] . . . [¶] ‗Equity procedure that permits a complaining party
to obtain sweeping injunctive relief that is not preceded by or conditioned upon
notice to and hearing of the responding party or parties, or that issues after hearing
based upon written affidavits alone and not wholly or in part upon examination,
confrontation and cross-examination of witnesses in open court, is peculiarly
subject to abuse in labor litigation for each of the following reasons: [¶] (a) The
status quo cannot be maintained, but is necessarily altered by the injunction. [¶]
(b) The determination of issues of veracity and of probability of fact from the
affidavits of the opposing parties which are contradictory and, under the
circumstances, untrustworthy rather than from oral examination in open court, is
subject to grave error. [¶] (c) The error in issuing the injunctive relief is usually

                                           6
irreparable to the opposing party. [¶] (d) The delay incident to the normal course
of appellate procedure frequently makes ultimate correction of error in law or in
fact unavailing in the particular case.‘ (Stats. 1975, ch. 1156, § 1, p. 2845.)‖
(Sears, supra, 25 Cal.3d at p. 323, fn. 2.)
       As ultimately enacted in 1975, the Moscone Act ―establishe[d] the legality
of certain labor practices and limit[ed] the equity jurisdiction of the superior court
to enjoin such practices.‖ (Sears, supra, 25 Cal.3d at p. 322.) The statute‘s text is
written expressly as a restraint on courts. Subdivision (a) provides that ―the equity
jurisdiction of the courts in cases involving or growing out of a labor dispute shall
be no broader than as set forth in subdivision (b) of this section, and the provisions
of subdivision (b) of this section shall be strictly construed in accordance with
existing law governing labor disputes with the purpose of avoiding any
unnecessary judicial interference in labor disputes.‖ (Code Civ. Proc., § 527.3,
subd. (a).) Subdivision (b) provides: ―The acts enumerated in this subdivision,
whether performed singly or in concert, shall be legal, and no court nor any judge
nor judges thereof, shall have jurisdiction to issue any restraining order or
preliminary or permanent injunction which, in specific or general terms, prohibits
any person or persons, whether singly or in concert, from doing any of the
following: [¶] (1) Giving publicity to, and obtaining or communicating
information regarding the existence of, or the facts involved in, any labor dispute,
whether by advertising, speaking, patrolling any public street or any place where
any person or persons may lawfully be, or by any other method not involving
fraud, violence or breach of the peace. [¶] (2) Peaceful picketing or patrolling
involving any labor dispute, whether engaged in singly or in numbers. [¶]
(3) Assembling peaceably to do any of the acts specified in paragraphs (1) and (2)
or to promote lawful interests.‖ (Id., § 527.3, subd. (b).)



                                              7
       Fifteen years later, the Legislature enacted section 1138.1, which codified
the procedures that must be followed before an injunction will issue. The court
must find, among other things, that ―unlawful acts have been threatened and will
be committed unless restrained‖; that ―substantial and irreparable injury to
complainant‘s property will follow‖ in the absence of an injunction; and that ―the
public officers charged with the duty to protect complainant‘s property are unable
or unwilling to furnish adequate protection.‖ (Lab. Code, § 1138.1, subd. (a).)
       Importantly, the statutory restraints on labor injunctions do not leave
employers without a remedy for unlawful activity. Indeed, section 1138.1,
subdivision (a)(5) requires the employer to show that ―the public officers charged
with the duty to protect complainant‘s property are unable or unwilling to furnish
adequate protection.‖ The existence of this requirement implies that the police are
authorized to stop any ―unlawful acts‖ proscribed by the Moscone Act. (See
United Food & Commercial Workers Union v. Superior Court (2000) 83
Cal.App.4th 566, 578 [section 107 of title 29 of the United States Code, from
which section 1138.1 was patterned almost verbatim, ― ‗was based upon a
recognition of the fact that the preservation of order and the protection of property
in labor disputes is in the first instance a police problem‘ ‖].) In addition, if labor
protestors are engaged in unlawful activity that causes the store to lose money, the
employer may sue for damages. Section 1138.1 simply limits one form of relief
available to the employer based on the Legislature‘s judgment that court-issued
injunctions are a poor method of resolving labor disputes.
       In sum, the Moscone Act and section 1138.1, like the federal statute they
emulate, were enacted to remedy judicial practices that unfairly proscribed labor
speech, not to favor labor speech over other types of expressive conduct.




                                           8
                                           B.
       In its brief, Ralphs contends that the statutes violate the principle of content
neutrality because they ―discriminate in favor of labor speech by exalting labor
over all other types of expressive activities.‖ (See also Waremart Foods v. NLRB
(D.C. Cir. 2004) 354 F.3d 870, 874–875.) But even if this were a proper
characterization of the statutes, it is hardly obvious that they run afoul of the First
Amendment. The principal cases on which Ralphs relies — Police Department of
Chicago v. Mosley (1972) 408 U.S. 92 and Carey v. Brown (1980) 447 U.S. 455
— involved content-based prohibitions on speech in quintessential public forums.
Outside the context of a public forum, the principle of content neutrality, though
―frequently . . . identified as the First Amendment‘s operative core, is neither so
pervasive nor so unyielding as is often thought.‖ (Fallon, Sexual Harassment,
Content Neutrality, and the First Amendment Dog That Didn’t Bark, 1994 S.Ct.
Rev. 1, 2 (Fallon).) Because ―large areas of communication still remain
untouched by the First Amendment,‖ the principles governing the First
Amendment‘s applicability to speech regulation cannot be reduced to any simple
formula. (Schauer, The Boundaries of the First Amendment: A Preliminary
Exploration of Constitutional Salience (2004) 117 Harv. L.Rev. 1765, 1800–1801
(Schauer) [―the explanation for what is ultimately treated as covered by the First
Amendment and what ultimately remains uncovered appears to be the result of a
highly complex array of factors, some of which are doctrinal but many of which
are not‖].)
       To begin with, the ―Supreme Court has explicitly recognized several
categories [of speech] within which content-based regulation is sometimes
permitted, often on a relatively ad hoc basis,‖ including commercial speech, adult
speech, libel, broadcast media, speech of government employees, and student
speech. (Fallon, supra, 1994 S.Ct. Rev. at p. 23; see id. at pp. 23–26.) The high

                                           9
court has further held that some categories of speech, defined on the basis of
content, are of such low value that they do not merit First Amendment protection.
(Id. at p. 23 [―[o]bscenity, fighting words, and child pornography are well-known
examples of generally unprotected categories‖].)
       Moreover, many laws that regulate speech based on its content have never
been thought to trigger First Amendment concern. For example, the Securities and
Exchange Commission ―engages in pervasive content-based control over speech‖
in regulating securities: it prohibits companies from making offers and
advertisements without advance approval, regulates the statements candidates may
make in proxy contests, and prohibits the transmission of accurate inside
information from ―tipper‖ to ―tippee‖ in the insider trading context. (Schauer,
supra, 117 Harv. L.Rev. at pp. 1778–1779.) Similarly, ―antitrust law restricts the
exchange of accurate market, pricing, and production information, as well as limits
the advocacy of concerted action in most contexts; yet it remains almost wholly
untouched by the First Amendment.‖ (Id. at p. 1781, fns. omitted.) ―[M]uch the
same degree of First Amendment irrelevance holds true for the content-based
regulation of trademarks, the pervasive and constitutionally untouched law of
fraud, almost all of the regulation of professionals, virtually the entirety of the law
of evidence, large segments of tort law, and that vast domain of criminal law that
deals with conspiracy and criminal solicitation.‖ (Id. at pp. 1783–1784, fns.
omitted.) Nor does it violate the First Amendment for government to impose
greater punishment for crimes in which the defendant selected the victim because
of the victim‘s race or other protected status. (Wisconsin v. Mitchell (1993) 508
U.S. 476, 487 [holding that penalty enhancement statute ―is aimed at conduct
unprotected by the First Amendment‖]; In re M.S. (1995) 10 Cal.4th 698, 720–726
[upholding hate crimes statute against First Amendment claim alleging content-
based discrimination].)

                                          10
       Scholars surveying this legal landscape have struggled to develop a
coherent theory that explains why some regulations impinging on speech trigger
First Amendment concern while others do not. Professor Schauer interprets the
case law to suggest that the state may criminalize ―speech [that] is face-to-face,
informational, particular, and for private gain,‖ but not speech that is ―public,
noninformational, and ideological [in] nature.‖ (Schauer, supra, 117 Harv. L.Rev.
at pp. 1801, 1802.) Further, he posits that the First Amendment‘s coverage in the
civil context may be partly explained by the existence or absence of a sympathetic
class of litigants or a well-entrenched regulatory scheme. (Id. at pp. 1803–1807.)
Whatever the merits of these views, it is apparent that ―the conceptual space
covered by the First Amendment is [simply] too vast to yield to a general rule of
content neutrality, a categorical prohibition of ad hoc balancing, or any other
single formulation.‖ (Fallon, supra, 1994 S.Ct. Rev. at p. 22.)
       Most pertinent to the case before us, the Supreme Court has consistently
rejected First Amendment challenges to content-based speech regulations in the
context of labor relations. As today‘s opinion explains, content-based protections
for labor-related speech in private workplaces pervade the federal National Labor
Relations Act (NLRA). (Maj. opn., ante, at pp. 21–23.) Under 29 United States
Code section 158(a)(1), it is unlawful for an employer to interfere with employees‘
rights to form or join a union, and ―this provision has long been construed to
protect an employee‘s right to speak for or against a union on the employer‘s
premises, even though the employer may prohibit solicitations on other topics.‖
(Maj. opn., ante, at pp. 21–22, citing Republic Aviation Corp. v. NLRB (1945) 324
U.S. 793.) The NLRA also protects the right of employers to speak on
unionization by providing that ―[t]he expressing of any views, argument, or
opinion, or the dissemination thereof . . . shall not constitute or be evidence of an
unfair labor practice . . . if such expression contains no threat of reprisal or force

                                           11
or promise of benefit.‖ (29 U.S.C. § 158(c); see also Lab. Code, § 1155 [almost
identical language applicable to agricultural employers].)
       Similarly, content-based prohibitions on labor-related speech pervade federal
and state labor laws. The NLRA makes it unlawful for a union or its agents to engage
in speech that ―restrain[s] or coerce[s]‖ employees in their decision to unionize or
bargain collectively (29 U.S.C. § 158(b)(1)); ―to engage in, or to induce or encourage
any individual employed by any person engaged in commerce or in an industry
affecting commerce to engage in, a strike or a refusal in the course of his employment
to use, manufacture, process, transport, or otherwise handle or work on any goods,
articles, materials, or commodities or to perform any services‖ (id., § 158(b)(4)(i)); or
to engage in speech that ―threaten[s], coerce[s], or restrain[s] any person‖ with the
object of forcing someone to join a union or forcing someone to cease doing business
with another person (id., § 158(b)(4)(ii)(A), (B)). The NLRA also prohibits picketing
whose object is to force an employer to recognize a union or to force employees to
join a union. (Id., § 158(b)(7).) It further prohibits secondary picketing (NLRB v.
Retail Store Employees Union (1980) 447 U.S. 607) and secondary boycotts
(International Longshoremen’s Assn. v. Allied Intl., Inc. (1982) 456 U.S. 212) —
prohibitions the high court has upheld on the ground that ―[s]econdary boycotts and
picketing by labor unions may be prohibited, as part of ‗Congress‘ striking of the
delicate balance between union freedom of expression and the ability of neutral
employers, employees, and consumers to remain free from coerced participation in
industrial strife.‘ ‖ (NAACP v. Claiborne Hardware Co. (1982) 458 U.S. 886, 912,
quoting NLRB v. Retail Store Employees Union, at pp. 617–618 (conc. opn. by
Blackmun, J.).)
       Although these laws arguably favor or disfavor certain kinds of speech on the
basis of content, they have never been held to violate the federal Constitution. (See
International Longshoremen’s Assn. v. Allied Intl., Inc., supra, 456 U.S. at p. 226

                                         12
[―We have consistently rejected the claim that secondary picketing by labor unions in
violation of § 8(b)(4) [of the NLRA] is protected activity under the First
Amendment.‖]; Hudgens v. NLRB (1975) 424 U.S. 507, 521 [holding that the
―constitutional guarantee of free expression has no part to play in a case such as this‖
and remanding to the National Labor Relations Board to determine in the first
instance the proper accommodation between labor rights and private property rights];
NLRB v. Gissell Packing Co. (1969) 395 U.S. 575, 616–620 [holding that interests in
fair and peaceful labor relations justify limited restrictions on employers‘ speech in
the context of labor disputes]; Senn v. Tile Layers Protective Union Local 5 (1937)
301 U.S. 468, 472 [holding that Wisconsin Labor Code provisions authorizing
peaceful picketing and publicizing of labor disputes did not violate the due process
clause or the equal protection clause of the Fourteenth Amendment].)
       Beyond the context of labor-management relations, many federal and state
employment laws contain content-based speech protections — for example,
whistleblower protections and antiretaliation provisions in civil rights laws. (See,
e.g., 29 U.S.C. § 660(c) [making it unlawful to retaliate against an employee who
reports a violation of the federal Occupational Safety and Health Act]; 18 U.S.C.
§ 1514A(a) [protecting employees who report fraud or violations of securities law
under the provisions of Sarbanes-Oxley]; 42 U.S.C. § 2000e-3(a) [protecting
speech that reports or opposes status-based discrimination, harassment, or
retaliation]; Lab. Code § 1102.5 [protecting disclosure of violation of state or
federal law].) Federal and state employment laws also contain content-based
prohibitions on speech — for example, laws against racial, sexual, or other status-
based harassment. (See, e.g., 42 U.S.C. § 2000e-2 [prohibiting status-based
harassment]; Aguilar v. Avis Rent A Car System (1990) 21 Cal.4th 121, 130
[holding that the Fair Housing and Employment Act prohibits the use of racist
epithets in the workplace and does not constitute an improper prior restraint on

                                         13
freedom of expression].) In California, some laws compel speech based on
content, including a provision of the Fair Housing and Employment Act that
requires all employers with more than 50 employees to conduct trainings on
prohibited discrimination. (Gov. Code, § 12950.1; 22 Cal. Code Regs., tit. 22,
§ 7288.0(b).) Again, these laws have never been struck down on First or
Fourteenth Amendment grounds. (See, e.g., Harris v. Forklift Systems (1993) 510
U.S. 17 [upholding imposition of title VII liability for a broad category of sexually
harassing speech that creates a hostile work environment].)
       Although there may be no single theory that can account for all of the First
Amendment jurisprudence discussed above, much of it can perhaps be explained
by a distinction between the economic conduct at issue and the expressive content
of that conduct. This distinction is easy to discern in, say, a law against price
fixing. Such a law prohibits certain kinds of speech based on content, but it does
so because it is really targeting a certain kind of economic conduct. Similarly, the
Moscone Act protects certain kinds of speech (―Join our union!‖ or ―Non-union
store: don‘t shop here!‖). But it does so because it aims to promote a certain kind
of economic conduct — labor dispute resolution through collective bargaining —
that the Legislature believes conducive to its public policy goals for the workplace
and the economy. (See Code Civ. Proc., § 527.3, subd. (a) [Moscone Act aims ―to
promote the rights of workers to engage in concerted activities for the purpose of
collective bargaining, picketing or other mutual aid or protection, and to prevent
the evils which frequently occur when courts interfere with the normal processes
of dispute resolution between employers and recognized employee
organizations‖].) Viewed this way, the Moscone Act and section 1138.1 are not
speech regulations but economic regulations that govern the relationship between
labor and management. Like a price-fixing statute, they fall outside the scope of
First Amendment concern. (Cf. R.A.V. v. St. Paul (1992) 505 U.S. 377, 389

                                          14
[―[S]ince words can in some circumstances violate laws directed not against
speech but against conduct (a law against treason, for example, is violated by
telling the enemy the Nation‘s defense secrets), a particular content-based
subcategory of a proscribable class of speech can be swept up incidentally within
the reach of a statute directed at conduct rather than speech‖].)
        In sum, a vast array of federal and state employment and labor laws, many
of which protect, prohibit, or even compel speech based on its content, has never
been held to violate the federal Constitution. The comprehensive regulatory
regimes that govern employer-employee relations reflect careful balancing of the
interests of labor and management within the context of a legislature‘s broad
economic goals. The Moscone Act and section 1138.1 are part of such a regime,
and neither statute violates the First Amendment prohibition on content-based
speech regulation.
                                          II.
        As to the scope of substantive rights set forth in the Moscone Act, I offer a
few comments in response to the separate opinions of the Chief Justice and Justice
Chin.
        Justice Chin points out that the NLRA does not compel an employer to
allow nonemployee labor organizers onto its business premises unless its
employees are otherwise inaccessible. (Conc. & dis. opn. by Chin, J., post, at p. 4,
citing Lechmere, Inc. v. NLRB (1992) 502 U.S. 527, 539.) This is true, but not
particularly relevant to the scope of the Moscone Act. As we explained in Sears,
nothing in federal law ―confers on the employer an affirmative right to exclude
union pickets unless such picketing constitutes an unfair labor practice.‖ (Sears,
supra, 25 Cal.3d at p. 332; see also Thunder Basin Coal Co. v. Reich (1994) 510
U.S. 200, 217, fn. 21 [―The right of employers to exclude union organizers from
their private property emanates from state common law, and while this right is not

                                          15
superseded by the NLRA, nothing in the NLRA expressly protects it.‖]; NLRB v.
Calkins (9th Cir. 1999) 187 F.3d 1080, 1094 [―State trespass law that does not
guarantee the right to exclude causes no conflict [with federal law], in that it does
not prohibit federally protected conduct; instead, such law grants broader
accommodation of protected conduct than is required by the federal labor law.‖].)
Accordingly, our state law may, and does, grant labor organizers broader rights
without conflicting with federal law.
       In her concurring opinion, the Chief Justice aims to provide guidance to
lower courts and the parties in construing the rights secured by the Moscone Act.
She quotes Pezold v. Amalgamated Meat Cutters and Butcher Workmen of North
America (1942) 54 Cal.App.2d 120, 123, for the proposition that ―picketing,
wherein the persuasion brought to bear contains a threat of physical violence, is
unlawful, and . . . the use of words and an aggregation of pickets which reasonably
induce fear of physical molestation may properly be enjoined.‖ (Conc. opn. by
Cantil-Sakauye, C.J., ante, at p. 2.) This proposition is undoubtedly correct, since
acts of physical violence and intimidation are unlawful under the Moscone Act.
(See Code Civ. Proc., § 527.3, subd. (e) [―It is not the intent of this section to
permit conduct that is unlawful including breach of the peace, disorderly conduct,
the unlawful blocking of access or egress to premises where a labor dispute exists,
or other similar unlawful activity.‖].)
       However, the remainder of the Chief Justice‘s analysis gives me pause.
The Chief Justice proposes the principle that ―labor activity with an objective
other than communicating labor‘s grievances and persuading listeners exceeds the
right to engage in peaceful picketing‖ under the Moscone Act. (Conc. opn. by
Cantil-Sakauye, C.J., ante, at p. 2.) Although this principle may be sensible in the
abstract, I worry it will be difficult to apply in practice. The Chief Justice
suggests, for example, that ―patrolling a small area with more signs than

                                          16
reasonably required to publicize the dispute‖ is not protected. (Id. at p. 3.) But if
reasonableness is the test, then we must ask reasonable to whom? Business
owners are likely to argue that any labor activity that drives customers away is
unreasonable. Yet the fact that labor activity may dissuade customers from
shopping at a store cannot alone be grounds for concluding that the activity
unlawfully interferes with the operation of the business. After all, that is often the
whole point of the labor activity authorized by the Moscone Act. And if
customers are in fact driven away, how is a court to determine whether they were
driven away out of sympathy with the protesters‘ cause, out of disgust with the
protestors‘ cause, or out of a desire simply not to be hassled regardless of the
protestors‘ cause? Whether labor protestors have used ―more signs than
reasonably required to publicize the dispute‖ would seem to turn on such difficult
inquiries.
       The Chief Justice also suggests that signs larger than a certain size may be
prohibited. (Conc. opn. by Cantil-Sakauye, C.J., ante, at pp. 3, 4.) But it is not
clear how courts would determine what sign size would be permissible in various
contexts. While it may be true that large signs (what is large?) are not strictly
necessary to convey the basic message of a labor protest, it is also true that larger
signs are likely more effective in conveying that message. At what point does a
court say that the communicative value of a marginally more effective form of
protest is outweighed by the incremental potential for interference with the
business? Answering this question becomes particularly difficult when a case
involves nontraditional forms of protest designed to have an emotional impact on
the intended audience. For example, unions have protested what they consider to
be unfair labor practices by staging mock funerals or inflating giant rat balloons
near the entrance of the target establishment. (See Rakoczy, On Mock Funerals,
Banners, and Giant Rat Balloons: Why Current Interpretation of Section

                                          17
8(b)(4)(ii)(B) of the National Labor Relations Act Unconstitutionally Burdens
Union Speech (2007) 56 Am. U. L.Rev. 1621, 1623.) Again, while such tactics
may not be necessary to convey protestors‘ basic message, they are likely more
effective at capturing patrons‘ attention and creating a lasting impression.
       Of course, we can assign to ourselves and the lower courts the task of
making case-by-case judgments as to what is ―reasonable.‖ The task would
involve balancing labor‘s communication interests against management‘s
economic interests in each case. But such balancing, done under the auspices of
construing a statute, seems to contemplate a rather substantial degree of ad hoc
judicial policy-making. Moreover, the balancing inquiry will, I fear, serve as a
standing invitation for litigants to draw courts into the business of resolving labor
disputes — which is precisely what the Legislature sought to prevent by passing
the Moscone Act. (See ante, at pp. 6–7.)
       In determining what is lawful protest activity under the Moscone Act, I believe
courts should hew closely to the text of the Moscone Act itself. The statute provides
that the following activities ―shall be legal‖: (1) ―[g]iving publicity to‖ the existence
of a labor dispute by ―any . . . method not involving fraud, violence or breach of the
peace‖; (2) ―[p]eaceful picketing or patrolling involving any labor dispute‖; and (3)
―[a]ssembling peaceably‖ to do the activities outlined in paragraphs (1) and (2).
(Code Civ. Proc., § 527.3, subd. (b).) The statutory text contains several built-in
limitations on legal protest activities: The activities must be peaceful. They must not
involve fraud, violence, or breach of the peace. And, as subdivision (e) provides, ―[i]t
is not the intent of this section to permit conduct that is unlawful including breach of
the peace, disorderly conduct, the unlawful blocking of access or egress to premises
where a labor dispute exists, or other similar unlawful activity.‖ (Id., subd. (e).)
Thus, the text of the Moscone Act itself defines what activities unlawfully interfere
with the conduct of the business and proscribes such activities. Courts should tightly

                                          18
tether the ―lawfulness‖ inquiry to the statutory text in order to avoid the hazards of
judicial policymaking and excessive involvement in labor disputes.
       Finally, the Chief Justice notes that a business ―owner will be familiar with its
own promotional activities and will be aware of the impact that labor‘s signs, by
virtue of their size, height, or location, will have on those activities.‖ (Conc. opn. by
Cantil-Sakauye, C.J., ante, at p. 4.) Because of that familiarity, the Chief Justice says,
business owners ―may certainly articulate, before any labor action or on an ad hoc
basis, rules and policies aimed at curbing labor conduct that exceeds the rights
recognized by the Moscone Act. Labor must abide by the owner‘s rules and policies
to the extent required to prevent unlawful interference with the business, despite the
fact that the limits imposed by the owner may reduce labor‘s ability to communicate
its message.‖ (Id. at p. 5.)
       I am not sure what to make of this passage. A business can certainly adopt
whatever restrictions it deems best for its own interests. But I do not see how ―rules
and policies‖ adopted by a business owner carry any weight in resolving what
activities are ―lawful‖ under the Moscone Act, beyond the weight of the evidence
introduced by the business owner to demonstrate an unlawful interference with the
business. Any suggestion that courts should defer to restrictions imposed by a
business owner or treat such restrictions as a starting point for assessing what is
lawful finds no support in the Moscone Act. The statute does not mention such
restrictions or remotely hint that labor picketers must adhere to such restrictions.
Although a business owner is entitled to introduce evidence that a labor protest is
obstructing patrons‘ access or egress to the store or is otherwise fraudulent, violent, or
disorderly, the fact that a business has codified its desired restrictions into a set of
―rules and policies‖ has no independent bearing on the legal analysis.
       In sum, the text of the Moscone Act provides storeowners with important
protections from unreasonable interference with their business operations. Judicial

                                           19
restraint — the very principle that the Legislature sought to enforce by passing the
Moscone Act (see ante, at pp. 6–7) — counsels that courts, in determining what is
lawful protest activity, should avoid ad hoc balancing and should instead evaluate the
conduct at issue against the terms of the statute itself.


                                                   LIU, J.

I CONCUR:


WERDEGAR, J.




                                           20
         CONCURRING AND DISSENTING OPINION BY CHIN, J.



       I agree with the majority that the privately owned walkway in front of the
customer entrance to the grocery store is not a public forum under Fashion Valley
Mall, LLC v. National Labor Relations Bd. (2007) 42 Cal.4th 850 (Fashion
Valley) and Robins v. Pruneyard Shopping Center (1979) 23 Cal.3d 899. (Maj.
opn., ante, at pp. 5-9.) I also agree that cases such as Van v. Target Corp. (2007)
155 Cal.App.4th 1375 and Albertson’s, Inc. v. Young (2003) 107 Cal.App.4th 106
correctly allowed the store owners of those cases to bar speech activities on their
premises. (Maj. opn., ante, at pp. 7-8; see Fashion Valley, supra, at p. 880 (dis.
opn. of Chin, J.).) The majority opinion also implicitly reaffirms the correctness
of a series of decisions holding that antiabortion protesters have no right to engage
in speech activities on the privately owned parking lots and walkways of medical
clinics that provide abortion services. (Feminist Women’s Health Center v. Blythe
(1995) 32 Cal.App.4th 1641; Allred v. Harris (1993) 14 Cal.App.4th 1386;
Planned Parenthood v. Wilson (1991) 234 Cal.App.3d 1662; Allred v. Shawley
(1991) 232 Cal.App.3d 1489; see Waremart Foods v. N.L.R.B. (D.C. Cir. 2004)
354 F.3d 870, 876 (Waremart).)
       But I cannot agree with the majority‘s interpretation of the Moscone Act
(Code Civ. Proc., § 527.3) and Labor Code section 1138.1 (hereafter, collectively,
the Moscone Act), and its conclusion that both provisions are constitutional. (But,
given the majority opinion, I do agree with the cautionary comments regarding the


                                          1
scope of the Moscone Act in the Chief Justice‘s concurring opinion.) These
statutory provisions are probably constitutional on their face. But the difficult
questions are how they should be applied and whether they are valid as applied.
       When it denied injunctive relief, the trial court believed that the entrance to
the store was a public forum under California law. As the majority holds, the trial
court erred in this respect. It is not clear what the court would have done had it
correctly found the property not to be a public forum. What is clear is that the
decision facing the trial court would have been quite different. Rather than decide
difficult statutory and constitutional questions in a vacuum — and rely primarily
in so doing on old California cases decided under a legal landscape that is now
obsolete (see Fashion Valley, supra, 42 Cal.4th at p. 880 (dis. opn. of Chin, J.)) —
we should instead remand the matter to the trial court to reconsider the matter with
a correct understanding of California‘s public forum law. Only on a concrete
record following a trial court decision free of legal error should we attempt to
decide the remaining questions.
       Allowing labor picketers to picket at the entrance to the grocery store —
along with the majority‘s reaffirmation of the Court of Appeal decisions denying
free speech rights to others on similar private property — means that labor
picketers, but no one else, have the right to engage in speech activities on that
property. As applied to medical clinics, it apparently means, for example, that
nurses can picket on clinics‘ parking lots and walkways — including, presumably,
protesting against being required to aid in providing abortion services — but
antiabortion protesters, and others with their own message, may not do so. To




                                          2
discriminate in this way based on the content of the speech, or who the speaker is,
raises serious constitutional questions.1
       Today‘s opinion places California on a collision course with the federal
courts. As the majority recognizes, the Waremart court held that permitting labor
speech, but not other speech, on private property would violate the United States
Constitution as interpreted in Carey v. Brown (1980) 447 U.S. 455 (statute
prohibiting picketing at private homes but excepting from the prohibition
picketing involving a labor dispute is unconstitutional) and Police Department of
Chicago v. Mosley (1972) 408 U.S. 92 (ordinance prohibiting picketing near
schools but excepting from the prohibition picketing related to a labor dispute is
unconstitutional). (Waremart, supra, 354 F.3d at pp. 874-875.) Although only the
United States Supreme Court can definitively resolve the disagreement between
the majority and the Waremart court, the Waremart court was not clearly wrong.
       The majority claims its interpretation of the Moscone Act is valid because
the act does not limit free speech. (Maj. opn., ante, at pp. 17-19.) It is true that
the Moscone Act, itself, does not limit speech. But the Court of Appeal cases
involving nonlabor speech at stores and medical clinics, which the majority
purports to reaffirm, do limit speech. Thus, the majority upholds content-based
discrimination between labor and nonlabor speech, which presents the difficult
constitutional question the Waremart court identified. Additionally, the majority
appears to find no constitutional violation because the Moscone Act merely


1      The plurality opinion in Sears, Roebuck & Co. v. San Diego County Dist.
Council of Carpenters (1979) 25 Cal.3d 317, on which the majority heavily relies,
did not consider this constitutional question or whether it should follow the
precept that a court considering a statute that raises serious constitutional
questions should strive to interpret that statute in a way that avoids any doubt
concerning its validity. (See Young v. Haines (1986) 41 Cal.3d 883, 898.)



                                            3
protects ―labor-related speech in the context of a statutory system of economic
regulation of labor relations.‖ (Maj. opn., ante, at p. 21.) Perhaps. But on this
incomplete record, it is not clear to me that the high court would permit content-
based discrimination on this ground. At the least, before deciding this question,
we should have before us the trial court‘s ruling incorporating the correct
understanding that the property at issue is not a public forum. We should know,
and consider, exactly what economic or labor interests are actually at stake.
       Under federal law, labor organizers have no right to contact employees on
private property ―unless the employees are otherwise inaccessible.‖ (Lechmere,
Inc. v. NLRB (1992) 502 U.S. 527, 534 [interpreting the National Labor Relations
Act].) The record in this case indicates that to the left of the store entrance, as one
faces it, is a courtyard area with benches that the shopping center maintains. The
point was not developed at trial, but it appears likely that this courtyard area is a
public forum under the majority opinion in Fashion Valley, supra, 42 Cal.4th 850.
(I dissented in Fashion Valley, but I recognize that it now represents the law in
California.) If this is correct, labor picketers (and others) could present their
message next to the store, meaning that neither the store nor its employees are
inaccessible to anyone. (See Lechmere, Inc. v. NLRB, supra, at pp. 529, 541
[labor organizers had no right to enter private property to present their message
when suitable public property was available nearby].) Given the seemingly slight
difference between picketing next to the store and at its entrance, it is far from
clear to me that the high court would permit California to discriminate in this way
between labor-related speech and all other speech.
       We should remand the matter to the Court of Appeal with directions to
remand it back to the trial court to reconsider its ruling in light of this court‘s
holding that the entrance walkway in front of the store is not a public forum.



                                            4
Then, and only then, should we decide the remaining statutory and constitutional
questions based on a full and concrete record.
                                                      CHIN, J.




                                         5
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Ralphs Grocery Company v. United Food and Commercial Workers Union Local 8
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 186 Cal.App.4th 1078
Rehearing Granted

__________________________________________________________________________________

Opinion No. S185544
Date Filed: December 27, 2012
__________________________________________________________________________________

Court: Superior
County: Sacramento
Judge: Loren E. McMaster

__________________________________________________________________________________

Counsel:

Morrison & Foerster, Miriam A. Vogel, Timothy F. Ryan and Tritia M. Murata for Plaintiff and Appellant.

Littler Mendelson, William J. Emanuel and Natalie Rainforth for Employers Group, California Grocers
Association and California Hospital Association as Amici Curiae on behalf of Plaintiff and Appellant.

Jones Day, Willis J. Goldsmith, Amanda M. Betman, Craig E. Stewart; National Chamber Litigation
Center, Inc., Robin S. Conrad and Shane B. Kawka for Chamber of Commerce of the United States of
America as Amicus Curiae on behalf of Plaintiff and Appellant.

Manatt, Phelps & Phillips, Michael M. Berger and Matthew P. Kanny for California Retailers Association,
California Business Properties Association and International Council of Shopping Centers as Amici Curiae
on behalf of Plaintiff and Appellant.

Davis, Cowell & Bowe, Richard G. McCracken, Steven L. Stemerman, Elizabeth A. Lawrence, Andrew J.
Kahn, Paul L. More, Sarah Grossman-Swenson for Defendant and Respondent.

David L. Llewellyn, Jr., for the Missionary Church of the Disciples of Jesus Christ as Amicus Curiae on
behalf of Defendant and Respondent.

Judith A. Scott; Altshuler Berzon, Stephen P. Berzon, Scott A. Kronland and P. Casey Pitts for Service
Employees International Union as Amicus Curiae on behalf of Defendant and Respondent.

Lynn Rhinehart, James B. Coppess; Altshuler Berzon and Michael Rubin for American Federation of
Labor and Congress of Industrial Organizations as Amicus Curiae on behalf of Defendant and Respondent.

Alan L. Schlosser for American Civil Liberties Union of Northern California as Amicus Curiae on behalf
of Defendant and Respondent.

Catherine L. Fisk for Labor Law Professors as Amicus Curiae on behalf of Defendant and Respondent.
Page 2 – S185544 – counsel continued

Counsel:

Reich, Adell & Cvitan and J. David Sackman for Korean Immigrant Workers Alliance as Amicus Curiae
on behalf of Defendant and Respondent.

DeCarlo, Connor & Shanley and Daniel M. Shanley for Southwest Regional Council of Carpenters as
Amicus Curiae on behalf of Defendant and Respondent.

Edmund G. Brown, Jr., and Kamala D. Harris, Attorneys General, Manuel M. Medeiros, State Solicitor
General, J. Matthew Rodriquez, Chief Assistant Attorney General, Louis Verdugo, Jr., Assistant Attorney
General, Angela Sierra and Antonette Benita Cordero, Deputy Attorneys General, as Amici Curiae on
behalf of Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Miriam A. Vogel
Morrison & Foerster
555 West Fifth Street, Suite 3500
Los Angeles, CA 90013-1024
(213) 892-5200

Paul L. More
Davis, Cowell & Bowe
595 Market Street, Suite 1400
San Francisco, CA 94105
(415) 597-7200